DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Response to Section A (Page 8)
The status of the claims is as follows: Claims 1-7, 12-14, 16, 17, and 21-30, rejected under 35 U.S.C. 103. Amendment to claims 1, 17, and new claims 28 – 30 contain new matter and are subsequently rejected under 35 U.S.C. 112(a). Appropriate correction is required.
Response to Section B (Page 8)
As applicant has failed to clarify the use of the term: “ostium” in claims 7 and 8 and applicant neither accepts nor rejects the claim interpretation, the term is understood to be indefinite and a subsequent 112(b) rejection has been issued. 

Response to Section C (Page 8): 
Applicant’s amendment of “body lumen” to “blood vessel” overcomes the 112(b) rejection issued for claim 12. 

Response to Section D (Pages 8 - 10): 
Regarding the rejection under 35 U.S.C. 103, applicant’s remarks are fully considered but they are ultimately not effective in light of new art. Furthermore, the new 103 rejection is written in accordance with the order of dependencies and not in numerical order. 

Response to Section E (Pages 10 – 11)
As noted in section E, new claims 28 – 30 contain new matter and have been rejected under 35 U.S.C. 112(a) below. Appropriate correction is required. 

Examiner Suggestions
Examiner understands applicant’s invention as automatic normalization of a catheter and guidewire using colored visual enhancements to prompt the user before, during, and after normalization. Examiner suggests amendment of the independent claims to further reflect the image capture during normalization time periods along with the specific visual enhancements as explained in paragraphs 60 – 64.
Applicant is encouraged to set up an interview with examiner to discuss suggestions if appropriate.
Claim Objections
Claims 23 and 30 are objected to for the following informalities: 
Claim 23 states “body lumen”. There is no “body lumen” previously mentioned in claim 1 for which claim 23 depends. For examination purposes “body lumen” will be understood as a typographical error based on applicants amendment of “body lumen” to “blood vessel” in other claims. Therefore, “body lumen” in claim 23 is interpreted as “body vessel”. However, appropriate correction is required. 
Claim 30 states: “the process” There is no process previously mentioned in claim 28 of which claim 30 depends. For examination purposes “process” will be understood as a typographical error and interpreted as “processor”. However, appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, and 28 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to 
Claims 1, 17, and 28 – 30 all state the term: “subset”. Claims 1 and 17 further state the term: “subset of the plurality…” and claims 28 – 30 state the term: “further subset of the plurality…” Full support for the claims is not found in the specifications. The closest support is found in paragraph 61 which  discloses: “Normalization may occur instantaneously or over some period of time, e.g., half a second, 1 second, 2 seconds, 3 seconds, 4 seconds, 5 seconds, 10 seconds, 30 seconds, 1 minute, 1 cardiac cycle, 2 cardiac cycles, 3 cardiac cycles, 4 cardiac cycles, 5 cardiac cycles, 6 cardiac cycles, 7 cardiac cycles, 8 cardiac cycles, 9 cardiac cycles, 10 cardiac cycles, or over some other period of time. Normalization can be performed using any suitable number of heart cycles preceding or follow/occurring after initiation of the normalization.” The period of times maybe interpreted as the times in which each image is taken and therefore images in each period or cardiac cycle are “subsets”. However, applicant has not mentioned the term “subset” or plurality of radiographic images being taken during the cardiac cycles or over the normalization periods mentioned in paragraphs 61. Therefore, paragraph 61 does not serve as adequate support for claims 1, 17, and 28 – 30. Furthermore, the term “subset of the plurality” nor other synonyms such as: “portions, groups, subgroups, components, etc.” in relation to the plurality of radiographic images have been mentioned in the specifications nor depicted in the drawings. Therefore, claims 1, 17, and 28 – 30, and those dependent therefrom, lack written description support. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states: “wherein pressure sensing location at the distal end of the second intravascular instrument comprises an ostium of the second intravascular instrument”. The typically accepted meaning for ostium is “an opening into a vessel or cavity of the body.” However, as applicant has used the term “ostium of the second intravascular instrument” (emphasis added) ostium can also be interpreted as “opening of the second intravascular instrument”. Applicants specifications fail to give proper guidance into the interpretation of the term ostium. Paragraph 6 of the specifications state: “In one aspect, pressure sensing location of the second intravascular instrument comprises an ostium at the distal portion. In one aspect, the medical processing unit is configured to detect when the first and second pressure sensors are in the pre-determined orientation by determining when the first pressure sensor is aligned with the ostium of the second intravascular instrument.” Additionally, applicant’s drawings do not label the ostium. Therefore, it is unclear as to whether the ostium of the second intravascular instrument is the opening of the vessel in which the second intravascular instrument resides or whether it is an opening of the second intravascular instrument itself. For examination purposes, ostium will be interpreted as the “opening of the second intravascular instrument”. However, proper clarification is required. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 23, 24, 2, 3, 26, 4 – 7, 27, 12 – 14, 28, 30, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 20150025398 A1) in view of Huennekens et al. (US 20140276684 A1). 

Regarding claim 1, Davies teaches a medical system (Figure 4 – Assembly 150), comprising: 
A processor (Figure 4 – Part 172 and Paragraph 45: “In some embodiments, the computing device 172 includes a processor”) in communication with a first pressure sensor of a first intravascular instrument (Davies – Claim 10:  “the… pressure sensing device is a guidewire”, Figure 3 – Instrument 130, and Paragraph 39: “The instrument 130 includes at least one element configured to monitor pressure”),
 a second pressure sensor  of a second intravascular instrument (Davies – Claim 9: “The…pressure sensing device is a catheter”, Figure 3 – Instrument 132, and Paragraph 41: “Instrument 132 also includes at least one element configured to monitor pressure”) 
 and a radiographic imaging source configured to obtain radiographic images of the first intravascular instrument and the second intravascular instrument positioned within a blood vessel (Davies – Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel” – it is known to one having ordinary skill in the art that angiographic imaging includes a radiographic source”), wherein the processor is configured to: 
initiate normalization of the first pressure sensor and the second pressure sensor (Paragraph 68: “…in some instances confirmation of the first and second instruments being positioned adjacent to one another in a manner suitable for normalization is performed manually (by the user) and/or automatically (by the system)).
and output, to a display in communication with the processor, an image after the normalization is complete (Davies – Paragraph 68: “For example, in some implementations the positions of the first and/or second instruments are co-registered with angiographic images of the vessel such that the system can automatically detect that the first and second instruments are within a threshold distance from one another suitable for normalization” – it is known to one having ordinary skill in the art that if the system is co-registered with angiographic images to recognize the positions of the first and second instruments, then the first and second instruments will be depicted in the images). 
wherein the depiction of at least one of the first intravascular instrument or the second intravascular instrument comprised a visual enhancement after the normalization is complete, wherein the visual enhancement is configured to communicate to an operator that the normalization is complete, wherein the depiction of at least one of the first intravascular instrument or the second intravascular comprises a visual enhancement after the normalization is complete. (Paragraph 68: “…the first and second instruments will be normalized with respect to each other again at a second point in time….the system may automatically re-normalize the first and second instruments and/or prompt a user that the instruments are in a suitable position for normalization….In some instances, the system will provide a warning or alert to the user if the user attempts to normalize first and second instruments, but the system detects that the first and second instruments are not in close enough proximity for normalization” (emphasis added). – The user is alerted/prompted during the entire process of normalization. As paragraph 68 points out, if the user attempts to normalize when the instruments are not in the proper position, the user is warned. This “warning” occurs during the process of normalization. A lack of warning further indicates that normalization has gone through and therefore, serves as another indication after normalization. Furthermore, if a second normalization occurs after a first normalization, the user is also “prompted”. The prompts serve as “visual enhancements” as the screen the user visualizes is “enhanced” with a display of warning sign/prompt).
Davies does not teach a subset of radiographic images in general or to receive a subset of the plurality of radiographic images. 
However, Huennekens, in the same field of invasive blood vessel systems, teaches a subset of radiographic images and receiving a subset of the plurality of radiographic images (Paragraph 33 – “Turning to FIG. 2, the angiography/fluoroscopy processor 18 captures an angiographic "roadmap" image 200 in a desired projection (patient/vessel orientation) and magnification…” Paragraph 35 – “Turning to FIG. 4 the exemplary co-registration display 401 (including the correlated radiological and IVUS images) depicts a selected cross-sectional IVUS image 400 of a vessel.” – Figure 2 shoes the angiographic image without the catheter and figure 4 shows the angiographic image with the catheter. Hence Figure 4 serves as a subset of figure 2 and the figures are displayed to the user).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of Davis to display an image after normalization with the teaching of Huennekens about receiving and displaying subsets of images. This modification would allow the processor of Davies to receive a subset of the plurality of radiographic images obtained after normalization is complete and output the subset after normalization is complete. The motivation for the modification is in order to allow the user to track the intravascular instruments at different locations throughout the vessel such that the physician can ensure that the catheter is going through the blood vessel in a proper manner and the display post normalization is to allow the physician to ensure that intravascular instruments are still in the proper position during a procedure (See Paragraphs 33 - 35 of Huennekens) to ensure the procedure is performed correctly. 

Regarding claim 23, the modified device of Davies teaches wherein the processor is configured to detect, using a plurality the radiographic images (Huennekens – Figures 2 and 4 depicting a subset of radiographic images), when the first intravascular instrument and the second intravascular instrument are aligned in the body lumen (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…”), and 
wherein the processor is configured to initiate normalization  automatically in response to detecting that the first intravascular instrument and the second intravascular instrument are aligned (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [aligned] from one another…”). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of Davis to use a subset of images taught in Huennekens to have a roadmap for the intravascular instruments to follow and verify that the instrument is following the roadmap before performing any procedure (See Paragraphs 33 - 35 of Huennekens).  
Regarding claim 24, Davies teaches wherein, to detect when the first intravascular instrument and the second intravascular instrument are aligned, the processor is configured to determine when the first pressure sensor is in the predetermined orientation with respect to the distal end of the second intravascular instrument (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…”). See the figure below.


    PNG
    media_image1.png
    603
    800
    media_image1.png
    Greyscale

 Figure 3 of Davies and Figure 6 of Applicant’s drawings to support of Davies teaching Claim 24

Regarding claim 2, the modified device of Davies teaches the first intravascular instrument (Davies – Figure 3: Instrument 130), wherein the first pressure sensor is configured to measure a pressure at a distal portion of the first intravascular instrument (Davies – Paragraph 38: “The one or more sensors…are positioned adjacent a distal portion of the instrument 130 in some instances” – it is known to one having ordinary skill in the art that a pressure sensor at the distal region would measure pressure in the distal region).
Regarding claim 3, the modified device of Davies teaches the first pressure sensor is disposed at the distal portion of the first intravascular instrument (Davies – Paragraph 38: “…the one or more sensors…are positioned adjacent a distal portion of the instrument 130” and Davies – Claim 10:  “the… pressure sensing device is a guidewire”).
Regarding claim 26, Davies teaches the first intravascular instrument comprises a guide wire (Paragraph 37: “In the illustrated embodiment, instrument 130 is generally representative of a guide wire”). 
Regarding claim 4, the modified device of Davies teaches the second intravascular instrument, wherein the second pressure sensor (Davies – Figure 3: Instrument 132)  is configured to measure a pressure at the distal end of the second intravascular instrument (Davies – Paragraph 40: “…the one or more sensors…are positioned adjacent a distal portion of the instrument 132 in some instances” – it is known to one having ordinary skill in the art that a pressure sensor adjacent to a distal region would measure pressure in the distal region).
Regarding claim 5, the modified device of Davies teaches the second pressure sensor is disposed at a proximal portion of the second intravascular instrument and in communication with a pressure sensing location at the distal end of the second intravascular instrument (Davies – Paragraph 40: “…the one or more sensors…are positioned less than 30 cm…from a distal tip 136 of the instrument 132 in some instances” and Paragraph 42: “In that regard, the instruments 130, 132 are sized and shaped to allow positioning of the at least one element configured to monitor pressure within the vessel 100 to be positioned proximal and/or distal of the stenosis 108 as necessary based on the configuration of the devices… In that regard, positions 140, 142, 144, 146, and 148 each represent a position that is suitable for monitoring the pressure proximal of the stenosis” and Figure 3 of Davies below - Figure 3 of Davies is flipped for clarity to visualize the placements). 

    PNG
    media_image2.png
    905
    1258
    media_image2.png
    Greyscale

Annotated Figure 3 of Davies for support of Davies teaching Claim 5


Regarding claim 6, the modified device of Davies teaches to determine when the first pressure sensor is in the pre-determined orientation (threshold distance), the processor is configured to detect when the first pressure sensor is aligned with the pressure sensing location at the distal end of the second intravascular instrument (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…” , The figure below  displays the orientation of the sensors”).
Reading claim 7, the modified device of Davies teaches the pressure sensing location at the distal end of the second intravascular instrument comprises an ostium of the second intravascular instrument (Davies – Figure 3 depicting an ostium/opening of the pressure sensing catheter for which the guidewire is protruded out).


    PNG
    media_image3.png
    691
    1156
    media_image3.png
    Greyscale

Figure 3 of Davies for support of Davies teaching Claims 6 and 7


Regarding claim 27, Davies teaches the second intravascular instrument comprises a catheter (Paragraph 37: “instrument 132 is generally representative of a catheter”). 

Regarding claim 12, the modified device of Davies teaches, using a plurality the radiographic images (Huennekens – Figures 2 and 4 depicting a subset of radiographic images), the processor further is configured to track locations of the first intravascular instrument and second intravascular instrument within the blood vessel while at least one of the first intravascular instrument and second intravascular instruments is being moved through the blood vessel (Davies – Paragraph 68: “For example, in some implementations the positions of the first and/or second instruments are co-registered with angiographic images of the vessel…”). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of Davis to use a subset of images taught in Huennekens to provide the user with images of two intravascular images alone to track both instruments starting position and then to see the instruments inside the vessel such that the user to can follow the direction of the instruments to ensure that both are following the roadmap and be able to adjust one instrument separately based on the image of that one instrument if it is found to not be following the roadmap set out in the main image of figure 2 (See Paragraphs 33 - 35 of Huennekens) to ensure that the instruments do not puncture the vessel and harm the patient.
Regarding claim 13, Davies further teaches processor is configured to prompt the operator when the first pressure sensor is nearing the pre-determined orientation (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…upon such detection, the system may… prompt a user that the instruments are in a suitable position for normalization…alternatively, the user can simply visualize the relative positions of the first and second instruments”).
Regarding claim 14, Davies further teaches processor is configured to prompt the operator to refrain from moving the first intravascular instrument and second intravascular instrument in response to detecting that the first pressure sensor is in the pre-determined orientation (Davies – Paragraph 68: “… the system can automatically detect that the first and second instruments are within a threshold distance [predetermined orientation] from one another…upon such detection, the system may… prompt a user that the instruments are in a suitable position for normalization…alternatively, the user can simply visualize the relative positions of the first and second instruments” - It is obvious to a person having ordinary skill in the art that, if the user is prompted that the instruments are in a suitable position for normalization, the user is being instructed to start normalization which requires not moving the instruments).

Regarding claim 28, the modified device of Davies teaches wherein the processor is configured to: receive a further subset of the plurality of radiographic images (Huennekens – Paragraph 33 - Turning to FIG. 2, the angiography/fluoroscopy processor 18 captures an angiographic "roadmap" image 200 in a desired projection (patient/vessel orientation) and magnification… Paragraph 34 - Turning to FIG. 3, the catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins). Typically the catheter 20 is tracked over a previously advanced guidewire (not shown). …Paragraph 35 - Turning to FIG. 4 the exemplary co-registration display 401 (including the correlated radiological and IVUS images) depicts a selected cross-sectional IVUS image 400 of a vessel.” – Figure 2 shoes the angiographic image without the catheter, Figure 3 shows the radiopaque portion of the catheter, and Figure 4 shows the angiographic image with the catheter. Hence figures 3 and 4 serves as a subset of figure 2 is the roadmap image and figures 3 and 4 combined show the catheter in the blood vessel roadmap of figure 2. The figures are then displayed to the user) obtained while the normalization is occurring (Davies – Paragraph 68: “the user can simply visualize the relative positions of the first and second instruments and actuate the system (e.g., by pushing a physical button or a virtual button on a graphical user interface of the system) to cause the first and second instruments to be normalized to one another”)
and output, to the display, the further subset while the normalization is occurring (Davies – Paragraph 68: “For example, in some implementations the positions of the first and/or second instruments are co-registered with angiographic images of the vessel such that the system can automatically detect that the first and second instruments are within a threshold distance from one another suitable for normalization”), wherein the further subset comprises a further depiction of the first intravascular instrument and the second intravascular instrument, wherein the further depiction of at least one of the first intravascular instrument or the second intravascular instrument comprises a further visual enhancement while the normalization is occurring, wherein the further visual enhancement is configured to communicate to the operator that the normalization is occurring (Davies – Paragraph 68: “…the first and second instruments will be normalized with respect to each other again at a second point in time….the system may automatically re-normalize the first and second instruments and/or prompt a user that the instruments are in a suitable position for normalization….In some instances, the system will provide a warning or alert to the user if the user attempts to normalize first and second instruments, but the system detects that the first and second instruments are not in close enough proximity for normalization” (emphasis added). – The user is alerted/prompted during the entire process of normalization. As paragraph 68 points out, if the user attempts to normalize when the instruments are not in the proper position, the user is warned. This “warning” occurs during the process of normalization which further implies that the user can see the instruments during the process of normalization especially when the user manually visualizes the instruments as explained in the beginning of paragraph 68).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of Davis to use a further subset of images taught in Huennekens to provide the user with separate images of the intravascular instruments alone to track the instruments starting position and then to see the instrument inside the vessel such that the user to can follow the direction of the instrument to ensure that is following the roadmap set out in the main image of figure 2 and verify the proper procedure is being followed (See Paragraphs 33 - 35 of Huennekens) in order to avoid patient harm.  

Regarding claim 30, the modified device of Davies teaches wherein the process[or] is configured to: receive a further subset of the plurality of radiographic images, wherein the further subset is different than the subset; and output the further subset to the display, wherein the further subset comprises a further depiction of the first intravascular instrument and the second intravascular instrument, wherein the further depiction is different than the depiction (Huennekens – Paragraph 33 - Turning to FIG. 2, the angiography/fluoroscopy processor 18 captures an angiographic "roadmap" image 200 in a desired projection (patient/vessel orientation) and magnification… Paragraph 34 - Turning to FIG. 3, the catheter 20 is tracked to its starting position (e.g., a position where an IVUS pullback procedure begins). Typically the catheter 20 is tracked over a previously advanced guidewire (not shown). (emphasis added)…Paragraph 35 - Turning to FIG. 4 the exemplary co-registration display 401 (including the correlated radiological and IVUS images) depicts a selected cross-sectional IVUS image 400 of a vessel.” – Figure 2 shoes the angiographic image without the catheter, Figure 3 shows the radiopaque portion of the catheter (instrument 1) and Huennekens acknowledges that typically the catheter is shown with a guidewire (instrument 2) which would be a “further subset” of the image of figure 3, and Figure 4 shows the angiographic image with the catheter and in typical instances the guide wire. Hence figures 3 (with the catheter and a guidewire) and 4 serves as a further subset of figure 2 is the roadmap image and figures 3 and 4 combined show the catheter and typically a guidewire in the blood vessel roadmap of figure 2. The figures are then displayed to the user).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of Davis to use a further subset of images taught in Huennekens to provide the user with images of two intravascular images alone to track both instruments starting position and then to see the instruments inside the vessel such that the user to can follow the direction of the instruments to ensure that both are following the roadmap and be able to adjust one instrument separately based on the image of that one instrument if it is found to not be following the roadmap set out in the main image of figure 2 (See Paragraphs 33 - 35 of Huennekens). 

Regarding claim 17, Davies teaches a method (Paragraph 6: “methods for assessing the severity of a blockage in a vessel”), comprising: 
initiating, by a processor, normalization of the a first pressure sensor of a first intravascular instrument and the second pressure sensor of a second intravascular instrument, wherein the first intravascular instrument and the second intravascular instrument are positioned within a blood vessel (Paragraph 68: “…in some instances confirmation of the first and second instruments being positioned adjacent to one another in a manner suitable for normalization is performed manually (by the user) and/or automatically (by the system).”);  4U.S. Application No. 16/124,891Docket No. 2017P01624US01 / 44755.1720US01
and outputting, to a display in communication with the processor, the subset after the normalization is complete, wherein subset comprises a depiction of the first intravascular instrument and the second intravascular instrument,  wherein the depiction of at least one of the first intravascular instrument or the second intravascular instrument  comprises a  visual enhancement  after the normalization is complete, wherein the visual enhancement is configured to communicate to an operator that the normalization is complete (Paragraph 68: “…the first and second instruments will be normalized with respect to each other again at a second point in time….the system may automatically re-normalize the first and second instruments and/or prompt a user that the instruments are in a suitable position for normalization….In some instances, the system will provide a warning or alert to the user if the user attempts to normalize first and second instruments, but the system detects that the first and second instruments are not in close enough proximity for normalization” (emphasis added). – The user is alerted/prompted during the entire process of normalization. As paragraph 68 points out, if the user attempts to normalize when the instruments are not in the proper position, the user is warned. This “warning” occurs during the process of normalization. A lack of warning further indicates that normalization has gone through and therefore, serves as another indication after normalization. Furthermore, if a second normalization occurs after a first normalization, the user is also “prompted”. The prompts serve as “visual enhancements” as the screen the user visualizes is “enhanced” with a display of warning sign/prompt).
Davies does not teach a subset of radiographic images in general or receiving a subset of the plurality of radiographic images.). 
However, Huennekens, in the same field of invasive blood vessel systems, teaches a subset of radiographic images and receiving a subset of the plurality of radiographic images (Paragraph 33 - Turning to FIG. 2, the angiography/fluoroscopy processor 18 captures an angiographic "roadmap" image 200 in a desired projection (patient/vessel orientation) and magnification… Paragraph 35 - Turning to FIG. 4 the exemplary co-registration display 401 (including the correlated radiological and IVUS images) depicts a selected cross-sectional IVUS image 400 of a vessel.” – Figure 2 shoes the angiographic image without the catheter and figure 4 shows the angiographic image with the catheter. Hence Figure 4 serves as a subset of figure 2 and the figures are displayed to the user).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of Davis to display an image after normalization with the teaching of Huennekens about receiving and displaying subsets of images. This modification would allow the processor of Davies to receive a subset of the plurality of radiographic images obtained after normalization is complete and output the subset after normalization is complete. The motivation for the modification is in order to allow the user to track the intravascular instruments at different locations throughout the vessel such that the physician can ensure that the catheter is going through the blood vessel in a proper manner and the display post normalization is to allow the physician to ensure that intravascular instruments are still in the proper position (See [0033 – 0035] of Huennekens). 
Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 20150025398 A1) in view of Huennekens et al. and in view of Elbasiony et al. (US 20140257087 A1). 
	
Regarding claim 16, the modified device of Davies teaches visual enhancements (Davies – Paragraph 68: “….the system may automatically re-normalize the first and second instruments and/or prompt a user that the instruments are in a suitable position for normalization….In some instances, the system will provide a warning or alert to the user if the user attempts to normalize first and second instruments, but the system detects that the first and second instruments are not in close enough proximity for normalization” – the prompts serve as “visual enhancements” as the screen the user visualizes is “enhanced” with a display of warning sign/prompt) 
The modified device of Davies does not teaches the visual enhancements comprising a color. 
However, Elbasiony, in the same field of intravascular instruments teaches the visual enhancements comprising a color  (Elbasiony – Paragraph 80: “In one embodiment, the indicia used are G, Y, and R which can be symbols or the colors green, yellow, and red, respectively, or other identifiers”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to further incorporate the teaching of colored indicia as visual enhancements as taught in Elbasiony with the system of Davies to provide the user with a color coded visual depiction of the intravascular instruments in relation to each other the user can easily visualize the locations of the instruments and distinguish the instruments based on color to make sure they are in the proper location of the vessel and have not strayed or punctured the vessel to ensure a safe procedure. 

Regarding claim 29, the modified device of Davies teaches visual enhancements (Davies – Paragraph 68: “….the system may automatically re-normalize the first and second instruments and/or prompt a user that the instruments are in a suitable position for normalization….In some instances, the system will provide a warning or alert to the user if the user attempts to normalize first and second instruments, but the system detects that the first and second instruments are not in close enough proximity for normalization” – the prompts serve as “visual enhancements” as the screen the user visualizes is “enhanced” with a display of warning sign/prompt) 
The modified device of Davies does not teaches the visual enhancements comprising a color and the further visual enhancement comprising a further color.
However, Elbasiony, in the same field of intravascular instruments teaches the visual enhancements comprising a color and the further visual enhancement comprising a further color (Elbasiony – Paragraph 80: “In one embodiment, the indicia used are G, Y, and R which can be symbols or the colors green, yellow, and red, respectively, or other identifiers”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to further incorporate the teaching of colored and further colored indicia as visual enhancements as taught in Elbasiony with the system of Davies to provide the user with a multiple color coded visual depiction of the intravascular instruments in relation to each other such that the user can easily visualize the locations of the instruments and distinguish the instruments based on color to make sure they are in the proper location of the vessel and have not strayed or punctured the vessel to ensure a safe procedure. 
Claims 25, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 20150025398 A1) in view of Huennekens et al. (US 20140276684 A1) and further in view of Kennedy et al. (20080140010 A1). 

Regarding claim 25, the modified system of Davies teaches a plurality of radiographic images (Huennekens  - Paragraph 33 - Turning to FIG. 2, the angiography/fluoroscopy processor 18 captures an angiographic "roadmap" image 200 in a desired projection (patient/vessel orientation) and magnification… Paragraph 35 - Turning to FIG. 4 the exemplary co-registration display 401 (including the correlated radiological and IVUS images) depicts a selected cross-sectional IVUS image 400 of a vessel.” – Figure 2 shoes the angiographic image without the catheter and figure 4 shows the angiographic image with the catheter. Hence figures 2 and 4 are a plurality of images).
The modified system of Davies does not teach a catheter and a guidewire with a radiopaque portion in a spatial arrangement relative to the first pressure sensor distal end of the pressure-sensing catheter.
However, Kennedy, in the same field of invasive medical instruments, teaches a catheter and a guidewire with a radiopaque portion (Paragraph 14: “…the system further includes an alignment indicator system, such as a system of indicia ( e.g., radiopaque markers…) located about the wire guide…that can be utilized by the operator in locating the position of the…wire guide relative to the…the coupling region) in a spatial arrangement relative to the first pressure sensor distal end of the pressure-sensing catheter (Paragraph 13: “Coupled to the guiding member/wire guide is a… catheter device, which includes a coupling region… located about the distal portion and which is configured to receive a portion of the wire guide…” – See annotated Figures below for a description of the spatial arrangements). See the figure below comparing Figure 5 of Kennedy with Applicant’s claimed embodiment.
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify Davies with the plurality of images in Huennekens to allow the user to track the intravascular instruments at different locations throughout the vessel such that the physician can ensure that the instruments going through the blood vessel in a proper manner (See Paragraphs 33 - 35 of Huennekens) to ensure accurate following of the medical procedure and to incorporate the teaching of radiopaque markers with a length in Kennedy with the device of Davies to allow for the processor to detect the position of the guidewire and catheters during an invasive medical procedure (Kennedy – Paragraph 3 and 15) to ensure that the instruments have not strayed to the wrong portion of the vessel. 


    PNG
    media_image4.png
    665
    1035
    media_image4.png
    Greyscale

Figure 5 of Kennedy compared with Applicant’s claimed embodiment.
Regarding claim 21, the modified system of Davies teaches a plurality of radiographic images (Huennekens - Paragraph 33 - Turning to FIG. 2, the angiography/fluoroscopy processor 18 captures an angiographic "roadmap" image 200 in a desired projection (patient/vessel orientation) and magnification… Paragraph 35 - Turning to FIG. 4 the exemplary co-registration display 401 (including the correlated radiological and IVUS images) depicts a selected cross-sectional IVUS image 400 of a vessel.” – Figure 2 shoes the angiographic image without the catheter and figure 4 shows the angiographic image with the catheter. Hence figures 2 and 4 are a plurality of images) and the radiopaque portion of the first intravascular instrument comprises a length (Huennekens - [0014]: “FIG. 3 depicts an illustrative fluoroscopic image of a radiopaque marker mounted upon a catheter”- it is known to one having ordinary skill in the art that any radiopaque marker comprises a set length as the length of the markers do not go onto infinity and negative infinity.).
The modified system of Davies does not teach wherein, to detect when the first intravascular instrument is in the pre-determined orientation, the processor is configured to detect the length of the radiopaque portion in the radiographic images
However, Kennedy, in the same field of invasive medical instruments, wherein, to detect when the first intravascular instrument is in the pre-determined orientation, the processor is configured to detect the length of the radiopaque portion in the radiographic images (Kennedy – Paragraph 15: “A first series of embodiments of the system of indicia includes radiographic…markings located about one or more of the devices which are used by the operator under an appropriate external guidance system (fluoroscopy, MRI, CT scan, x-ray, ultrasound, etc.) to determine the state of alignment and engagement between the primary or secondary access device and guiding device”, Kennedy – Paragraph 10: “The length of the first device indicia 35 (6 cm) preferably corresponds with the length of the coupling region 14 (Paragraph 10)”,  and  Davies – Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel such that the system can automatically detect that the first and second instruments” – The teaching of a user using images of the markings on the guidewire to guide the user, matching lengths, and the teaching processing system which detects detect the position of the pressure-sensing catheter and guidewire using images would have made it obvious to one having ordinary skill in the art to configure the processor of Davies to use the length of radiopaque indicia to detect the positions of the first and second instruments). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify Davies with the radiopaque portions of Huennekens to allow the user to see the catheter in body so that the the physician can ensure that the instruments going through the blood vessel in a proper manner (See Paragraph 26 of Huennekens) and not puncturing the vessel and to incorporate the teaching of radiopaque markers with a length in Kennedy with the device of Davies to allow for the processor to detect the position of the guidewire and catheters during an invasive medical procedure (Kennedy – Paragraph 3 and 15).  

Regarding claim 21, the modified system of Davies teaches a plurality of radiographic images (Huennekens - Paragraph 33 - Turning to FIG. 2, the angiography/fluoroscopy processor 18 captures an angiographic "roadmap" image 200 in a desired projection (patient/vessel orientation) and magnification… Paragraph 35 - Turning to FIG. 4 the exemplary co-registration display 401 (including the correlated radiological and IVUS images) depicts a selected cross-sectional IVUS image 400 of a vessel.” – Figure 2 shoes the angiographic image without the catheter and figure 4 shows the angiographic image with the catheter. Hence figures 2 and 4 are a plurality of images) and the radiopaque portion of the first intravascular instrument comprises a length (Huennekens - [0014]: “FIG. 3 depicts an illustrative fluoroscopic image of a radiopaque marker mounted upon a catheter”- it is known to one having ordinary skill in the art that any radiopaque marker comprises a set length as the length of the markers do not go onto infinity and negative infinity.).
Yet, the modified system of Davies does not explicitly teach a radiopaque patterns
However, Kennedy, in the same field of invasive medical instruments teaches the radiopaque portion of the pressures-sensing guidewire comprises a radiographic pattern, and wherein, to detect when the first pressure sensor is in the pre-determined orientation, the processor is configured to detect the radiographic pattern in the radiographic images (Kennedy – Paragraph 15: “A first example comprises radiopaque…bands” – it is known to one having ordinary skill in the art that a series of bands is a pattern and Davies – Paragraph 68: “the positions of the first and/or second instruments are co-registered with angiographic images of the vessel such that the system can automatically detect that the first and second instruments” – The teaching of a user using images of the markings on the guidewire to guide the user and the teaching processing system which detects the position of the pressure-sensing catheter and guidewire using images would have made it obvious to one having ordinary skill in the art to configure the processor of Davies to use the pattern of radiopaque indicia to detect the positions of the first and second instruments).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify Davies with the radiopaque portions of Huennekens to allow the user to see the catheter in body so that the physician can ensure that the instruments going through the blood vessel in a proper manner (See Paragraph 26 of Huennekens)  and not puncturing the vessel and to incorporate the teaching of radiopaque markers with a pattern in Kennedy with the device of Davies to allow for the processor to detect the position of the guidewire and catheters during an invasive medical procedure (Kennedy – Paragraph 3 and 15). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793